Citation Nr: 0315583	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  02-06 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a left shoulder injury.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the lumbosacral and 
cervical spine.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from April 1987 to May 2000, 
as well as over 13 years of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter it appears that 
jurisdiction of the case was transferred to the RO in Reno, 
Nevada.

In June 2002, the veteran requested re-evaluation of left leg 
arthritis.  Although the record shows that service connection 
is in effect for residuals of a fracture of the 5th proximal 
metatarsal of the left foot, there is no indication that 
service connection is in effect for a left leg disorder, or 
that this claim has been previously raised.  This matter is 
referred to the RO for clarification and appropriate action.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration and to comply with due process.

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) (2002).  Consistent with the new duty-
to-assist regulations, after reviewing this case, the Board 
determined that the veteran had not been provided with 
sufficient notification of the VCAA and such notification was 
sent to him, directly by the Board, in March 2003.  Pursuant 
to 38 C.F.R. § 19(a)(2)(ii), this letter informed the 
appellant:

You have 60 day from the date of this 
letter to respond.  If we don't hear from 
you by the end of the 60-day period, the 
Board will decide your appeal based on 
the information and evidence currently of 
record.

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  That decision held 
that 38 C.F.R. § 19.9(a)(2)(ii) is invalid because, in 
providing only 60 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violates the provision contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.  Thus, in light of this new judicial 
precedent, the Board is compelled to remand the veteran's 
case to the RO in order to provide him appropriate notice 
under 38 U.S.C.A. § 5103(a) and (b).

Inasmuch as the a remand is required as a result of due 
process matters, additional evidentiary development will also 
be undertaken.  In a June 2002 Deferred Rating Decision, it 
was noted that the veteran was scheduled for VA examination 
of his left shoulder and spine in April 2003.  This report(s) 
of examination should be associated with the claims folder, 
as well as any recent VA treatment records of the veteran.  

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate notice 
under the VCAA.  Such notice should 
specifically apprise him of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA bears 
the burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which to 
submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Associate a copy of the April 2003 VA 
examination reports(s) with the claims 
folder.  See Deferred Rating Decision, dated 
June 21, 2002.
3.  Obtain all available VA treatment 
records, including from the Las Vegas VA 
Medical Center, pertaining to the veteran's 
left shoulder and spine disabilities dated 
from 2002 forward.  
4.  Review the claims file and ensure that no 
other notification or development action, in 
addition to those directed above is required 
by the VCAA.  If further action is required, 
undertake it before further adjudication of 
the claims.  
5.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims remains 
adverse to him, he should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable period of time within 
which to respond thereto.  The SSOC must 
include citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


